DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhou (Zhou, H., et al., Poly (vinyl alcohol)/SiO2 composite microsphere based on Pickering emulsion and its application in controlled drug release, Journal of Biomaterials Science, Polymer Edition, Vol. 25, No. 7, 641-56 (2014)).
Regarding claims 21, 22, and 26-29, Zhou teaches poly(vinyl alcohol) (PVA)/SiO2 composite microspheres made from a Pickering emulsion, which microspheres have a diameter between 50 to 500 µm, with PVA hydrogel cores and shells of SiO2 nanoparticles having an average size of about 50 nm (p. 644 first and second paras.; see title; abstract; p.644 3.2, p.645 Fig.2 and accompanying text, p.652).  The composite microspheres are studied as a drug carrier (abstract, p.643).
Regarding “the particulate shell inhibiting…from the hydrogel inner core” in claim 21, it is noted that for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  MPEP §2112.01(I).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (Zhou, H., et al., Poly (vinyl alcohol)/SiO2 composite microsphere based on Pickering emulsion and its application in controlled drug release, Journal of Biomaterials Science, Polymer Edition, Vol. 25, No. 7, 641-56) in view of Li (US 2014/0170224).
Zhou does not specifically teach using a natural polymer such as gelatin to form the hydrogel core or a composition comprising cells and microparticles dispersed within as recited in claims 23-25 and 30.
Li teaches gelatin-based microgels comprising crosslinked gelatin, and teaches using the microgels for cell and/or drug delivery (title; abstract; paras.0010-14; claims 1-5).  Li teaches (paras. 0087, 0091).  Li teaches encapsulating the cells by suspending cell pellets in microgel forming solution of alginate, gelatin, and crosslinker, which would comprise cells and resulting microgel particles (para,0074).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Zhou and use gelatin to form the hydrogel core as recited in the instant claims. The skilled person would have been suggested to do so because both  references are drawn to microgels for drug delivery, and Li teaches that crosslinked gelatin, like alginate is biocompatible and biodegradable, and further exhibits “a better mechanical stability” than microgels of other natural polymers such as alginate (paras.0014, 0088).


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615